-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated June 24, 2022 is acknowledged. 
Priority
	This application claims benefit in Australian application AU2017903723 filed on 09/13/2017.
Claim Status
	Claims 1-20 are pending and examined. Previously withdrawn claims 10-15, 18, and 20 are rejoined. Claim 7 was amended.  
Election/Restriction 
	After further consideration, restriction requirement of November 18, 2020 is hereby withdrawn. 
 In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Objection to Specification
	Objections to the specification are withdrawn because the specification was amended by deleting the three instances of “https//”.
Withdrawn Claim Rejections – 35 USC § 112
	Rejection of claim 7 is withdrawn because the claims was amended to make it clear that G4 and G5 are each full generation dendrons. 
Withdrawn Claim Rejections – 35 USC § 102
	Rejections of claims 1-9, 16, 17, and 19 over Kretzmann are withdrawn because applicant’s arguments are persuasive. Kretzmann does not qualify as prior art.
Withdrawn Claim Rejections – 35 USC § 103
	Rejections of claims 1-5 over Gao and Weaver; rejections of claims 1-9 over Gao, Weaver, Lee, and Wang; and rejections of claims 1-6, 16, 17, and 19 over Gao, Weaver, Lee, and Nelson are withdrawn because the cited references do not teach a plurality of dendrons pendant on a linear aliphatic copolymer backbone. Gao teaches brush copolymers having a plurality of pendant linear polymers selected from PEO, PS, PBA, PBA-b-PS. Linear polymers are not dendrons, and it would not have been obvious to the skilled artisan to modify Gao’s brush copolymers by replacing linear pendant polymers with dendrons. Secondary references do not remedy the deficiencies of Gao. 
Claim Objections
	Claim 17 is objected to because the claim recites an improper Markush language. It is recommended to replace “or” in the last line with an “and”.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating MCF-7 in mice with polymer 15 delivering CRISPR/dCas9-VPR/SAM targeting MASPIN activation and CRISPR/dCas9-VPR targeting CCN6 activation, does not reasonably provide enablement for treating every cancer with every biomolecule. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)): 
(A) Breadth of the claim: The claim requires a method of treating cancer comprising administering an effective amount of a complex comprising a biomolecule and a dendronized polymer as described in claim 1, to a subject in need thereof. The term cancer encompasses cancer of every tissue in the body. The term biomolecule encompasses every known biomolecule. The dendronized polymer of claim 1 encompasses every dendronized that meets the limitations of claim 1. In view of the number of diseases encompassed by cancers, the number of chemical compounds encompassed by biomolecule, and the number of dendronized polymers encompassed by claim 1, the examiner considers the breadth of the claim to be enormous.  
(B) The nature of the invention is a treatment method.
(C)/(E) The state of the prior art/The level of predictability in the art: The necessary steps to use the invention as claimed require treating all cancers. The examiner considers the relevant art to be related to medical research. In view of the number of diseases encompassed by cancers, biomolecules, and dendronized polymers, the examiner considers predictability in the art of treating cancers to be very low. Hembrough et al. (US 2002/0098176 A1 Published July 25, 2002) teaches that cancerous, or malignant, tissue can remain localized, invading only neighboring tissue, or can spread to other tissues or organs via the lymphatic system or blood (i.e., metastasize); virtually all tissues and organs are susceptible. It is a disease that is highly unpredictable and has a very high mortality rate. The current treatments for cancer include chemotherapy, surgery and radiation treatments. These radical treatment procedures are highly detrimental to the patient. For example, the typical chemotherapeutic agent is cytotoxic and has a very narrow therapeutic range. Therefore, the chemotherapeutic agent must be carefully administered at a dose that will kill cancer cells but not kill normal cells. These chemotherapeutic agents often leave the patient sick and weakened and are only minimally effective in treating the cancer (paragraph 0007). 
(D) The level of one of ordinary skill in the art: A person skilled in the relevant art would be a medical doctor and cancer researchers, thus the level of skill in the art is high. 
(F)/(G) The amount of direction provided by the inventor/The existence of working examples: The specification provides an in vivo experiment in paragraphs 0412-0416 where mice having MCF-7 cancer cells were treated with polymer formulation 15. 
(H) The quantity of experimentation needed to made or use the invention based on the contents of the disclosure: In view of the inordinate amount of effort required to treat all cancers encompassed by the claim as well as low predictability in the art, the examiner considers the amount of experimentation required for one of ordinary skill in the art to practice the claimed invention to be undue. The applicant has not shown that one of ordinary skill in the art would have been enabled to treat every cancer with a complex comprising any biomolecule and a dendronized polymer according to claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 depends from claim 1 and further defines the copolymer backbone as comprising polymerized residues derived from an ethylenically unsaturated monomer selected from the group consisting of followed by a list of monomers and combinations thereof. The claim is indefinite because the list implies that the copolymer is formed from one monomer, which does not agree with the definition of a copolymer. A copolymer requires to be formed from at least two different monomers, thus it is not clear how a copolymer is formed from a single monomer such as 2-hydroxyethyl acrylate. 
	Claim 5 depends from claim 1 and further defines the polymer as having the dendron density in a range of from about 3 to 30%. Present specification defines “dendron density” as the number of quantity of dendrons coupled to the linear copolymer backbone. The claim is indefinite because it is not clear what structure is implied claimed limitations. The density is expressed as a percentages and it is not clear what the number of dendrons is based on. The percentage could be interpreted as number of dendrons per total number of monomers from which the linear copolymer was derived; or it could be interpreted as a number of dendrons per number of monomers in linear copolymer that are capable of being coupled to the dendrons.
	Claim 12 recites “the co-monomers” in line 3. The term lacks antecedent basis. Did applicant mean “the at least two ethylenically unsaturated co-monomers”? 
	Claim 12 recites “a functional group that is (i) able to provide a pendant functional group capable of participating in a click coupling reaction” and “able to be modified to provide”. The claim is indefinite because the scope of a functional group that is able to provide said group or is able to be modified to provide said group are unknown. It is not clear what chemical structures are considered as able to provide or to be modified to provide said functional groups.     
	Claim 13 depends from claim 12 and further defines the copolymer backbone as comprising polymerized residues derived from an ethylenically unsaturated monomer selected from the group consisting of followed by a list of monomers and combinations thereof. The claim is indefinite because the list implies that the copolymer is formed from one monomer, which does not agree with the definition of a copolymer. A copolymer requires to be formed from at least two different monomers, thus it is not clear how a copolymer is formed from a single monomer such as 2-hydroxyethyl acrylate.
Allowable Subject Matter
	The present claims are free of the prior art of record. The closest prior art of record includes Daillo (US 2009/0001802 A1 Published January 1, 2009), which teaches dendritic macromolecules (abstract). Figure 3 teaches polystyrene comprising pendant dendron groups covalently bonded to the polystyrene. The claimed polymer is not obvious over Daillo because the claims require a linear aliphatic copolymer. Polystyrene is a homopolymer and based on the teachings of the reference and the prior art of record, it would no have been obvious to the skilled artisan to replace polystyrene with a copolymer having a linear aliphatic backbone. 
Conclusion

Claims 1-3, 6-11, 14-16, 18, and 19 are allowed. Claim 17 is objected to. Claims 4, 5, 12, 13, and 20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617